DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office is responsive to the amendment received 9/7/2021. 

In the response to the Non-Final Office Action 6/24/2021, the applicant states that claims 21, 25, 28, 29, and 31-36 have been amended. Claims 21-40 are pending in current application.

Claims 21, 25, 28, 29, and 31-36 have been amended. In summary, claims 21-40 are pending in current application.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered. 

Regarding to Drawing Objection, the amendment has cured the basis of Drawing Objection. Therefore, the Drawing Objection is hereby withdrawn.



Regarding to 35 U.S.C 103 rejection, the amendment has cured the basis of 35 U.S.C 112 rejection. Therefore, the 35 U.S.C 112 rejection is hereby withdrawn.

Regarding to claim 21 and claim 36, the applicant argues that cited arts fail to teach or fairly suggest “determining a distance prior to the selection of those multiple objects" and “the determined distance is to an interaction plane on which the user is focused prior to the selecting of the multiple objects” as claim 21 now recite. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
The claim limitation of claim 21 and claim 36 does not include “determining a distance prior to the selection of those multiple objects" and “the determined distance is to an interaction plane on which the user is focused prior to the selecting of the multiple objects”.
What claimed is:
 “identifying an interaction plane of a user's gaze, wherein the interaction plane is a viewing plane on which the user is focused prior to the selecting of the multiple objects;
computing a distance between the user and the interaction plane”.
Faaborg discloses “identifying an interaction plane of a user's gaze”.  For example, in paragraph [0020], Faaborg teaches translating the detected eye and/or head gaze into a corresponding interaction in the 3D virtual immersive experience; Faaborg further teaches to 
Faaborg further discloses “wherein the interaction plane is a viewing plane on which the user is focused prior to the selecting of the multiple objects”. For example, in paragraph [0004], Faaborg teaches generating a far field display of a plurality of virtual objects; Faaborg further teaches selecting the far field display. In Fig. 12A-G and paragraph [0053], Faaborg teaches the user interface is presented to the user as if on a wall at a relatively far distance; Faaborg further teaches the far field display of the list 20 of objects; Faaborg further more teaches determining a projection type to select multiple objects and prior to select objects as illustrated in Fig. 12A-G. Faaborg teaches as the user's gaze intersects the user interface, and in particular, the list 20 of objects 20A, as shown in FIG. 12B, the user's focus may be established on the list 20 of objects 20A as described above. Once focus is established on the list 20 of objects 20A, a trigger action may trigger dynamic switching to select objects. 
Faaborg further more discloses “computing a distance between the user and the interaction plane”. For example, in paragraph [0050], Faaborg teaches a distance between an object and the user in the virtual world. In paragraph [0051], Faaborg teaches determining the objects at a relatively far distance from the user in the virtual world. In Fig. 12 A and paragraph 

Regarding to claim 31, the applicant argues that cited arts fail to teach or fairly suggest "selecting a type of the projection based on mappings between surface types and projection types". The arguments have been fully considered, and are persuasive. Therefore, 35 U.S.C 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 30, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (US 20170060230 A1) and in view of Powderly (US 20170287225 A1).
Regarding to claim 21 (Currently Amended), Faaborg discloses a method for selecting multiple objects in an artificial reality environment (Fig. 1; [0006]: a virtual reality system; [0020]: a 3D virtual environment; HMD; [0027]: a virtual reality environment; Fig. 12A-E; [0053-
determining a projection type for a projection to select multiple objects, and prior to the selection of those multiple objects, by ([0004]: generate a far field display of a plurality of virtual objects; select the far field display; Fig. 12A-G; [0053]: the user interface is presented to the user as if on a wall at a relatively far distance; the far field display of the list 20 of objects; determine a projection type to select multiple objects and prior to select objects as illustrated in Fig. 12A-G): 
determining a control point and casting direction based on one or more tracked positions of one or more body parts of a user ([0020]: eye directional gaze; detect and track the user's eye gaze; [0023]: user eye gaze is monitored and tracked; movement of the object selected by the eye gaze; [0026]: define a line of sight from the user's eye to an object; the detected gaze is processed; eye is a control point; Fig. 6A-D; [0037]: a user shifts focus of a ray emitted by a the handheld electronic device 102; Fig. 12B; Fig. 12C; [0053]: the user's eye gaze intersects the user interface); 
identifying an interaction plane of a user's gaze ([0020]: translate the detected eye and/or head gaze into a corresponding interaction in the 3D virtual immersive experience; to allow the user to interact with the 3D virtual immersive experience generated by the HMD; [0023]: the user's gaze directed to an object in the virtual world may correspond to selection of that object; Fig. 12B; [0053]: the user's eye gaze intersects the user interface; the user's focus is established on the list 20 of objects 20A; Fig. 12C; [0054]: facilitate user selection, interaction with and manipulation of the objects), wherein the interaction plane is a viewing plane on which the user is focused prior to the selecting of the multiple objects ([0004]: generate a far field display of a plurality of virtual objects; select the far field display; Fig. 12A-G; [0053]: the user interface is presented to the user as if on a wall at a relatively far distance; the far field display of the list 20 of objects; determine a projection type to select multiple objects and prior to select objects as illustrated in Fig. 12A-G; as the user's gaze intersects the user interface, and in particular, the list 20 of objects 20A, as shown in FIG. 12B, the user's focus may be established on the list 20 of objects 20A as described above. Once focus is established on the list 20 of objects 20A, a trigger action may trigger dynamic switching to select objects); 
computing a distance between the user and the interaction plane ([0050]: a distance between an object and the user in the virtual world; [0051]: determine the objects at a relatively far distance from the user in the virtual world; Fig. 12 A; [0053]: the far field display of the list 20 of objects may appear as if they are at a distance of 8 feet, or greater than 8 feet, from the user in the virtual world; a distance is calculated as 8 feet; calculate a distance of approximately greater than 1.5 feet); 
generating a projection, of the selected type, that begins at the control point and that extends along the casting direction ([0023]: a beam or ray emitted by the handheld electronic device 102 may pointed at a particular object in the virtual world to select the object; [0026]: define a line of sight from the user's eye to an object; ray begins at the eye and extends to the object; Fig. 6A-D; [0037]: a user shifts focus of a ray emitted by a the handheld electronic device 102; a ray is projected from the device, i.e. a control point, to object as illustrated in Fig. 6A-6D; Fig. 12B; Fig. 12C; [0053]: the user's eye gaze intersects the user interface; a ray is projected from user’s eye to list of objects as illustrated in Fig. 12B and Fig. 12C); 
the multiple objects based on determining which objects at least partially intersect with at least part of the projection, either simultaneously or at different times ([0023]: a beam or ray emitted by the handheld electronic device 102 may pointed at a particular object in the virtual world to select the object; Fig. 6A-F; [0037]: identify and cause the list to scroll of objects X, Y, Z; Fig. 12A-E; [0053-0054]: identify and draw the list 20 of objects 20A closer to the user; identify and select an object 20A from the list 20 of objects 20A); and 
performing the selection of the multiple objects ([0023]: a beam or ray emitted by the handheld electronic device 102 may pointed at a particular object in the virtual world to select the object; Fig. 6A-F; [0037]: select the list of objects, X, Y, Z; the list may continue to scroll as shown in FIG. 6F; Fig. 9A-9E; [0040-0041]: select an object or list of objects as illustrate in Fig. 9A-E; select and scroll a nested scrollable list of objects X, Y and Z; Fig. 12A-E; [0053-0054]: select and draw the list 20 of objects 20A closer to the user; select an object 20A from the list 20 of objects 20A). 
Faaborg fails to explicitly disclose selecting a type of the projection based on the computed distance.
In same field of endeavor, Powderly teaches selecting a type of the projection based on the computed distance ([0148-0149]; [0161-0162]: the aperture of the cone can be adjusted based on the distance; [0138]: the change in aperture can cause the casting shape to be a cone or ray; the smallest aperture size is zero which reduces the cone to a single ray).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg to include selecting a type of the projection based on the computed distance as taught by Powderly. The motivation for doing so would 

Regarding to claim 24 (Previously Presented), Faaborg in view of Powderly discloses the method of claim 21, 
wherein the type of the projection is equivalent to a cone type, specifying that the projection includes a cone (Powderly; Fig. 12A; [0108]: cone casting casts a conic volume 1220 with an adjustable aperture; a geometric cone has a proximal end 1228a and a distal end 1228b; [0109]: determine the direction 1224 of the cone using the user's head pose or eye pose); and 
wherein: 
the tip of the cone is at the control point (Powderly; Fig. 12A; [0109]: determine the direction 1224 of the cone using the user's head pose or eye pose; [0110]: the proximal end 1228a of the cone 1220 is at the tip of the user's finger 1214; as the user points his finger to another location, the position of cone 1220 and the central ray 1224 are moved accordingly); 
the cone extends, from the cone tip, outward from the user (Powderly; Fig. 12A; [0108-0110]: cone extends from an eye and outward from the user’s head as illustrated in Fig. 12A); and 
the cone is centered, from the cone tip to the center of the circular base of the cone, on the casting direction (Powderly; Fig. 12A; [0109]: the central ray 1224 represents the direction 

Regarding to claim 25 (Currently Amended), Faaborg in view of Powderly discloses the method of claim 21, wherein at least part of the projection is a cylinder, a sphere, or a cone (Powderly; Fig. 12A; [0108]: cone casting casts a conic volume 1220 with an adjustable aperture; a geometric cone has a proximal end 1228a and a distal end 1228b; [0109]: determine the direction 1224 of the cone using the user's head pose or eye pose); and
 wherein: 
a width of a diameter of the base of the cone is based on the identified distance (Powderly; Fig. 3; [0044]: bring into focus objects at different distances along the z-axis; the width changes when depth distance changes as illustrated in Fig. 3; Fig. 12A; [0108]: a large aperture can correspond to a large diameter 1226 on the distal end 1228b of the cone 1220; the diameter changes from right to left along the cone direction as illustrated in Fig. 12A; Fig. 12B; Fig. 12C; [0130]: the object 1230a intersects with the cone 1220; automatically update the aperture based on contextual information; the contextual information includes distance; Fig. 13; [0148]: analyze the distance between the objects and the user; [0149]: adjust the size and width of the aperture based on the contextual information, i.e. distance; the large aperture size is correspond to a large diameter 1226 on the distal end 1228b of the cone 1220). 


wherein the type of the projection is equivalent to a ray type, specifying that the projection includes a ray (Faaborg; [0023]: a beam or ray emitted by the handheld electronic device 102 points at a particular object in the virtual world to select the object; [0026]: define a line of sight from the user's eye to an object; Fig. 12B; Fig. 12C; [0053]: the user's eye gaze intersects the user interface); and 
wherein: 
at least one point along the ray corresponds to a hook (Faaborg; Fig. 4A-E; [0034]: the user's gaze intersects a hit area H surrounding the scrollable list of objects X, Y and Z; a drag input on the touch sensitive surface of the handheld electronic device while gazing within the hit area H of the scrollable list may cause the list to scroll; Fig. 12A-E; [0053-0054]: the user's eye gaze intersects the user interface; draw the list 20 of objects 20A closer to the user; select an object 20A from the list 20 of objects 20A); and 
each particular one of the multiple objects is identified based on the hook intersecting with that particular object when a selection gesture from the user is identified (Faaborg; Fig. 4A-E; [0034]: the user's gaze intersects a hit area H surrounding the scrollable list of objects X, Y and Z; a drag input on the touch sensitive surface of the handheld electronic device while gazing within the hit area H of the scrollable list may cause the list to scroll; Fig. 6A-D; [0037]: a user shifts focus of a ray emitted by a the handheld electronic device 102; a ray is projected from the device, i.e. a control point, to object as illustrated in Fig. 6A-6D; Fig. 12A-E; [0053-0054]: as the user's eye gaze intersects the user interface, and in particular, the list 20 of 

Regarding to claim 30 (Previously Presented), Faaborg in view of Powderly discloses the method of claim 21, wherein the selecting the type of the projection is further based on an identified surface type of a target object (Powderly; [0117]: the distal end 1228b of the cone has any cross section, e.g., circular, oval, polygonal, or irregular; [0138]: the change in aperture causes the casting shape to be a cone or ray; the smallest aperture size is zero which reduces the cone to a single ray; Fig. 13; [0148-0149]: the aperture of the cone is adjusted based type of the objects, layout of the objects, location of the objects, size of the objects, density of the objects, and distance between the objects and the user on the distance; adjust the size of the aperture based on the contextual information; [0161-0162]). 

Regarding to claim 36 (Currently Amended), Faaborg in view of Powderly discloses a computing system for interacting in an artificial reality environment (Fig. 1; [0006]: a virtual reality system; [0027]: a virtual reality environment; Fig. 3; [0029]: a processor 390; a memory 380; Fig. 3; [0030]: a processor 309; a controller 305 of the second electronic device 302, the controller 305 having access to a memory 308 and controlling overall operation of the second electronic device 302; Fig. 12A-E; [0053-0054]: draw the list of objects closer to the user; select an object 20A from the list 20 of objects 20A), the computing system comprising: 

one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process comprising (Fig. 3; [0029]: a processor 390; a memory 380; Fig. 3; [0030]: a processor 309; the controller 305 having access to a memory 308 and controlling overall operation of the second electronic device 302; Fig. 14; [0062]: the processor 1402 processes instructions for execution within the computing device 1400, including instructions stored in the memory 1404): 
The rest limitations are similar to claim limitations recited in claim 21. Therefore, same rational used to reject claim 21 is also used to reject rest limitations of claim 36.

Regarding to claim 38 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 38.

Regarding to claim 39 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 26. Therefore, same rational used to reject claim 26 is also used to reject claim 39.

Claims 22-23, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (US 20170060230 A1) in view of Powderly (US 20170287225 A1), and further in view of Shohara (US 20210076091 A1).

Faaborg in view of Powderly fails to explicitly disclose wherein the type of the projection is equivalent to a cylinder type, specifying that the projection includes a cylinder that extends, beginning at the control point, outward from the user and is centered on the casting direction.
In same field of endeavor, Shohara teaches wherein the type of the projection is equivalent to a cylinder type, specifying that the projection includes a cylinder that extends, beginning at the control point, outward from the user and is centered on the casting direction (Fig. 1C; [0051]: the pointer P and a cursor are projected from the device in user’s hand, i.e. a control point, to the center of display using cylinder projection as illustrated in Fig. 1C; the direction indicated by the omnidirectional image capturing apparatus 110 and the position of the pointer P coincide; [0054]: a pointer P and a cursor; Fig. 2; [0068]: the user moves the pointer P on the image viewer operation screen S displayed on the display apparatus 180 by projecting pointer P from a device in a user hand to the display as illustrated in Fig. 2; [0095]: a projection method includes the eccentric cylinder projection method or the like; Fig. 14; [0165]: display of the pointer P displayed when its coordinates are initialize).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Powderly to include wherein the type of the projection is equivalent to a cylinder type, specifying that the projection includes a cylinder that extends, beginning at the control point, outward from the user and is centered on the casting direction as taught by Shohara. The motivation for doing so would have been to indicate a position in the operation screen at which a use operation is input; to obtain an 

Regarding to claim 23 (Previously Presented), Faaborg in view of Powderly discloses the method of claim 21, 
Faaborg in view of Powderly fails to explicitly disclose wherein the type of the projection is equivalent to a line-and-sphere type, specifying that the projection includes at least part of a sphere that is at the end of a line that extends, beginning at the control point, outward from the user.
In same field of endeavor, Shohara teaches wherein the type of the projection is equivalent to a line-and-sphere type, specifying that the projection includes at least part of a sphere that is at the end of a line that extends, beginning at the control point, outward from the user (Fig. 1C; [0051]: the pointer P is a circle and part of sphere as illustrated in Fig. 1C; the pointer P and a cursor are projected from the device in user’s hand, i.e. a control point, to the center of display as illustrated in Fig. 1C; the direction indicated by the omnidirectional image capturing apparatus 110 and the position of the pointer P coincide; Fig. 14; [0165]: the pointer P is a circle, i.e. a part of a sphere; project the pointer P from a device in a user’s hand to the display as illustrated in Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Powderly to include wherein the type of the projection is equivalent to a line-and-sphere type, specifying that the projection includes at least part of a sphere that is at the end of a line that extends, beginning at the 

Regarding to claim 37 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 22. Therefore, same rational used to reject claim 22 is also used to reject claim 37.

Claims 27-28, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (US 20170060230 A1) in view of Powderly (US 20170287225 A1), Ohashi (US 20200218423 A1), and further in view of Hsiao (US 20180335925 A1).
Regarding to claim 27 (Previously Presented), Faaborg in view of Powderly discloses the method of claim 21, wherein:
recording intersections of the projection with objects (Faaborg; Fig. 4B; [0034]: a user shifts his gaze toward the scrollable list of objects X, Y and Z, with the user's gaze intersecting a hit area H surrounding the scrollable list of objects X, Y and Z, with the user's gaze coming to rest on object X, as shown in FIG. 4B; Fig. 6A; Fig. 6B; [0037]: the ray emitted by the handheld electronic device intersects the hit area H surrounding the scrollable list of objects X, Y and Z, with the ray coming to rest on and focusing on object X, as shown in FIG. 6B; Fig. 12A-E; [0053]: as the user's eye gaze intersects the user interface, and in particular, the list 20 of objects 20A, as shown in FIG. 12B, the user's focus is established on the list 20 of objects 20A); and 

 Faaborg in view of Powderly fails to explicitly disclose: 
the casting direction is along a line connecting one of the user's eyes to the control point that is based on the one or more tracked positions of the one or more body parts of the user;
 the projection: 
extends away from the user, and falls along the line that intersects the control point and the one of the eyes; 
the method further comprises: 
continuously monitoring, according to movements of the control point and the one of the user's eyes, a path of the projection; 
causing a representation of at least part of the path to appear in the artificial reality environment.
In same field of endeavor, Ohashi teaches:
the casting direction is along a line connecting one of the user's eyes to the control point that is based on the one or more tracked positions of the one or more body parts of the user (Fig. 1; [0045]: the user U10 can select any one of the objects D1 to D4 by means of an instruction using an eye, a fingertip, or the like to perform manipulation corresponding to each object Note; Fig. 1; [0080]: intersection P11 between a straight line connecting the left eye U1 corresponding to the one opened eye and the fingertip U5 and a screen 11);

extends away from the user, and falls along the line that intersects the control point and the one of the eyes (Fig. 1; [0045]: the user U10 can select any one of the objects D1 to D4 by means of an instruction using an eye, a fingertip, or the like to perform manipulation corresponding to each object Note;  Fig. 1; [0080]: intersection P11 between a straight line connecting the left eye U1 corresponding to the one opened eye and the fingertip U5 and a screen 11; [0081]: the left-hand fingertip U5 is used to specify an instruction position, but a right-hand fingertip may be used to specify an instruction position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Powderly to include the casting direction is along a line connecting one of the user's eyes to the control point that is based on the one or more tracked positions of the one or more body parts of the user; the projection: extends away from the user, and falls along the line that intersects the control point and the one of the eyes as taught by Ohashi. The motivation for doing so would have been to select any one of the objects D1 to D4 by means of an instruction using an eye, a fingertip, or the like to perform manipulation corresponding to each object Note; to acquire, by means of imaging, a depth image showing a finger of the user U10 as an image used for detection of the position related to a finger as taught by Ohashi in Fig. 1 and paragraphs [0045] and [0048].
Faaborg in view of Powderly and Ohashi fails to explicitly disclose: 
the method further comprises: 
continuously monitoring, according to movements of the control point and the one of the user's eyes, a path of the projection; 

In same field of endeavor, Hsiao teaches:
continuously monitoring, according to movements of the control point and the one of the user's eyes, a path of the projection (Fig. 6; [0057]:  detect a move 414 of a finger in a space continuously; the move connects the multiple 3D visualizations 405A-C; the user is focusing on the 3D display 10); 
causing a representation of at least part of the path to appear in the artificial reality environment (Fig. 6; [0057]: the move connects the multiple 3D visualizations 405A-C; a moving path is displayed as illustrated in Fig. 6; [0058]: represent the 3D visualizations on the 3D display 10; define or create a 3D virtual object 417, and select a range of 3D visualizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Powderly and Ohashi to include the method further comprises: continuously monitoring, according to movements of the control point and the one of the user's eyes, a path of the projection; causing a representation of at least part of the path to appear in the artificial reality environment as taught by Hsiao. The motivation for doing so would have been detect a move 414 of a finger in a space; to define or create a 3D virtual object 417, and select a range of 3D visualizations as taught by Hsiao. In Fig. 6 and paragraphs [0057-0058].

Regarding to claim 28 (Currently Amended), Faaborg in view of Powderly discloses the method of claim 21, wherein, 

identifying a distorted cone formed with a point of the distorted cone at the one of the user's eyes and the sides of the distorted cone extending through the path of the ray (Powderly; [0108]: cone casting casts a conic or other shape volume 1220 with an adjustable aperture; other shape includes a distorted cone type; Fig. 12A; [0109]: the direction of the cone corresponds to the user's direction of gaze; determine the direction 1224 of the cone using the user's eye pose; [0117]: the cone 1220 has a variety of properties such as, e.g., size, shape, or color); and 
the projection becomes the distorted cone and the multiple objects are identified based on their intersection with at least a part of the distorted cone (Powderly; Fig. 12A; Fig. 12B; Fig. 12C; [0108-0110]: a large aperture corresponds to a large diameter 1226 on the distal end 1228b of the cone 1220 while a small aperture corresponds to a small diameter 1226 on the distal end 1228b of the cone 1220; [0117]: the cone 1220 may have a variety of properties such as, e.g., size, shape, or color).
Faaborg in view of Powderly fails to explicitly disclose:
the casting direction is along a line connecting one of the user's eyes to the control point; the method further comprises: 

In same field of endeavor, Ohashi teaches:
the casting direction is along a line connecting one of the user's eyes to the control point (Fig. 1; [0045]: the user U10 can select any one of the objects D1 to D4 by means of an instruction using an eye, a fingertip, or the like to perform manipulation corresponding to each object Note; Fig. 1; [0080]: intersection P11 between a straight line connecting the left eye U1 corresponding to the one opened eye and the fingertip U5 and a screen 11); the method further comprises:
 a path of a ray that extends away from the user, begins at the control point, and falls along the line that intersects the control point and the user's dominant eye (Fig. 1; [0045]: the user U10 can select any one of the objects D1 to D4 by means of an instruction using an eye, a fingertip, or the like to perform manipulation corresponding to each object Note;  Fig. 1; [0080]: intersection P11 between a straight line connecting the left eye U1 corresponding to the one opened eye and the fingertip U5 and a screen 11; [0081]: he left-hand fingertip U5 is used to specify an instruction position, but a right-hand fingertip may be used to specify an instruction position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Powderly to include the casting direction is along a line connecting one of the user's eyes to the control point; the method further comprises: a path of a ray that extends away from the user, begins at the control point, 
Faaborg in view of Powderly and Ohashi fails to explicitly disclose:
continuously monitoring, according to movements of the control point and the one of the user's eyes, a path of a ray.
In same field of endeavor, Hsiao teaches:
continuously monitoring, according to movements of the control point and the one of the user's eyes, a path of a ray (Fig. 6; [0057]:  detect a move 414 of a finger in a space continuously; the move connects the multiple 3D visualizations 405A-C; the user is focusing on the 3D display 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Powderly and Ohashi to include continuously monitoring, according to movements of the control point and the one of the user's eyes, a path of a ray as taught by Hsiao. The motivation for doing so would have been detect a move 414 of a finger in a space; to define or create a 3D virtual object 417, and select a range of 3D visualizations as taught by Hsiao. In Fig. 6 and paragraphs [0057-0058].

.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Faaborg (US 20170060230 A1) in view of Powderly (US 20170287225 A1), and further in view of Hsiao (US 20180335925 A1).
Regarding to claim 29 (Currently Amended), Faaborg in view of Powderly discloses the method of claim 21, wherein: 
the type of the projection is equivalent to a pyramid type (Powderly; [0117]: the cone 1220 may be a cuboid, polyhedron, pyramid, frustum, etc; [0159]: the cone may be a geometric cone, a cuboid, a polyhedron, a pyramid, a frustum, or other three-dimensional shapes which may or may not be regular shapes); 
the casting direction is away from the user beginning at an eye of the user (Powderly; Fig. 12A; [0109]: determine the direction 1224 of the cone using the user's eye pose; Fig. 12B; Fig. 12C; [0118]); 
the control point is a first control point that is based on a position of a part of the first hand of the user (Powderly; [0110]: the proximal end 1228a of the cone 1220 is at the tip of the user's finger 1214, i.e. a first control point);
generating the projection comprises forming a pyramid with a tip of the pyramid at the one of the user's eyes and each of the sides of the pyramid intersecting with a different one of the lines that forms the rectangle (Powderly; [0117]: the cone 1220 may be a cuboid, 
the multiple objects are identified based on their intersection with at least a part of the pyramid (Powderly; [0117]: the cone 1220 may be a cuboid, polyhedron, pyramid, frustum, etc; Fig. 12B; 12C; [0130]: cone casts on a group 1230 of objects in the user's FOR 1200; a cubic object 1230a intersects with the cone 1220; Fig. 12D; [0136]: dynamically adjust an aperture based on the density of objects).
Faaborg in view of Powderly fails to explicitly disclose:
a second control point is based on a position of a part of the second hand of the user; 
a width of at least part of the projection is the length of a diagonal of a rectangle with opposite corners corresponding to the first control point and the second control point.
In same field of endeavor, Hsiao teaches: 
a second control point is based on a position of a part of the second hand of the user (Fig. 7; [0058]: define or create a 3D virtual object 417, e.g., sphere, bounding box, etc., and select a range of 3D visualizations or an area of one 3D object within the virtual object 417; [0059]: the virtual object 417 reflects the distance between the user's hands 407); 
a width of at least part of the projection is the length of a diagonal of a rectangle with opposite corners corresponding to the first control point and the second control point (Fig. 7; Fig. 8; [0058]: define or create a 3D virtual object 417, e.g., bounding box, etc., and select a 
    PNG
    media_image1.png
    338
    373
    media_image1.png
    Greyscale

[0059]: the virtual object 417 reflects the distance between the user's hands 407).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faaborg in view of Powderly to include a second control point is based on a position of a part of the second hand of the user; a width of at least part of the projection is the length of a diagonal of a rectangle with opposite corners corresponding to the first control point and the second control point as taught by Hsiao. The motivation for doing so would have been detect a move 414 of a finger in a space; to define or create a 3D virtual object 417, and select a range of 3D visualizations as taught by Hsiao. In Fig. 6 and paragraphs [0057-0058].

Allowable Subject Matter
Claims 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claim 31, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or claim as a whole, in particularly, 
“selecting a type of the projection based on mappings between surface types and projection types;
generating a projection, of the selected type, that begins at the control point and that extends along the casting direction;
identifying multiple objects that at least partially intersect with at least part of the projection, either simultaneously or at different times”.

Claims 32-35 are allowed due to dependency of claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HAI TAO SUN/Primary Examiner, Art Unit 2616